—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from stated portions of an order of fact-finding and disposition (one paper) of the Family Court, Westchester County (Malone, J.), dated January 20, 2009.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant expressly limits her appeal to so much of the order of fact-finding and disposition as set forth certain findings of fact. Hence, the appeal must be dismissed, as findings of fact and conclusions of law are not separately appealable (see Soehngen v Soehngen, 58 AD3d 829, 830 [2009]; Higgins v Higgins, 50 AD3d 852, 852 [2008]; Cosh v Cosh, 45 AD3d 798, 799 [2007]; Griggs v Griggs, 44 AD3d 710, 711 [2007]; ELRAC, Inc. v Belessis, 303 AD2d 445, 446 [2003]; Napolitano v Kaddoch, 275 AD2d 445 [2000]; Naar v Litwak & Co., 260 AD2d 613, 614 [1999]; Clark v Weiner, 254 AD2d 322 [1998]). Dillon, J.P., Florio, Leventhal and Roman, JJ., concur.